Citation Nr: 9909595	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  97-30 947	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether the assignment of a noncompensable rating for 
onychomycosis of a toenail was proper?


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from April 1993 to June 1996.  
In a September 1996 rating action, the RO denied service 
connection for bilateral hearing loss and granted service 
connection for onychomycosis of a toenail and assigned a 
noncompensable rating.  The veteran appealed the denial of 
service connection for bilateral hearing loss and appealed 
for a higher rating for the onychomycosis of a toenail.

In her substantive appeal (Form 9) to the Board of Veterans' 
Appeals (Board), the veteran requested a hearing before an RO 
hearing officer.  A hearing was scheduled for a date in 
December 1997.  The veteran canceled the hearing and 
requested that another hearing date be rescheduled.  A 
subsequent hearing date was scheduled for a date in January 
1998.  The veteran canceled the hearing and stated that she 
might reschedule at a later date.  In August 1998, the RO 
sent a letter to the veteran requesting clarification as to 
whether she still desired a hearing, and that if a response 
wasn't received in 60 days, a hearing before a Member of the 
Board at the RO would be scheduled.  The veteran did not 
respond to the letter.  A hearing before a Member of the 
Board at the RO was scheduled for a date in February 1999.  
The veteran did not appear for the hearing.


FINDINGS OF FACT

1.  According to consistent, competent VA medical opinions, 
the veteran does not currently have bilateral hearing loss.

2.  The service-connected disability of onychomycosis of a 
toenail is currently manifested by complaints of pain and 
tenderness with no exfoliation, exudation, or itching.


CONCLUSIONS OF LAW

1.  The veteran does not have bilateral hearing loss which 
was incurred in or aggravated by service, or which may be 
presumed to have been so incurred.  38 U.S.C.A. §§  1110. 
1131, 5107(a) (West 1991); 38 C.F.R. §§  3.303(b), 3.307, 
3.309 (1998). 

2. The criteria for a compensable evaluation for 
onychomycosis of a toenail have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7813, 7806 (1998).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the service medical records reveals that on 
entrance examination, the veteran's hearing was found to be 
normal.  Audiometric testing showed thresholds in the right 
ear of 0 db, 0 db, 10 db, 0 db, and 0 db, at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz.  The left ear showed 
thresholds of 0 db, 0 db, 0 db, 0 db, and 0 db, at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz.  In a July 1995 
audiogram, testing showed thresholds in the right ear of 20 
db, 15 db, 20 db, 10 db, and 05 db, at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz.  The left ear showed thresholds of 20 
db, 0 db, 0 db, 0 db, and 0 db, at 500, 1,000, 2,000, 3,000 
and 4,000 Hertz.  It was noted that the veteran was routinely 
exposed to hazardous noise.  On discharge examination, 
audiometric testing showed thresholds in the right ear of 30 
db, 40 db, 30 db, 15 db, and 40 db at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz.  The left ear showed thresholds of 30 
db, 20 db, 15 db, 20 db, and 25 db at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz.  At that time she denied having 
hearing loss.  Unilateral hearing loss was diagnosed.  A 
physical profile of 2 was assigned to the veteran's hearing 
which indicated that her hearing met the general service 
standards. 

In a September 1995 service treatment record, the veteran was 
seen with complaints of injury to her toes.  There was a 
question of whether there was fungus under the nails of the 
toes with debris and lifting of the nail bed.  The assessment 
was onychomycosis.

In an August 1996 VA examination, the veteran provided a 
history of thickening and tenderness of the right second 
toenail for the past 2 years for which she stated an oily 
medication was prescribed but the condition persisted to the 
present time.  Examination of the nail revealed a whitish 
thickening of the second toenail with minimal subjective 
tenderness on pressure but otherwise there was no evidence of 
active inflammation.  The diagnoses included onychomycosis of 
the right second toenail.  

The veteran received a VA audiological examination in August 
1996.  That examination was conducted by an audiologist.  
Audiometric testing showed thresholds in the right ear of 10 
db, 5 db, 5 db, 0 db, and 5 db, at 500, 1,000, 2,000, 3,000, 
and 4,000 Hertz.  The left ear showed thresholds of 15 db, 5 
db, 10 db, 0 db, and 10 db, at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz.  Speech recognition was 96 percent in both ears.  
The veteran's hearing was found to be within normal limits.

A letter dated in February 1997 was received from an 
individual who described himself as a "Hearing Specialist" 
at the Beltone Hearing Care Center.  It was noted that the 
veteran received an audiometric evaluation in February 1997 
and that she exhibited hearing loss in both ears.  Testing 
showed thresholds in the right ear of 40 db, 40 db, 30 db, 25 
db, and 25 db, at 500, 1,000, 2,000, 3000, and 4,000 Hertz.  
The left ear showed thresholds of 35 db, 40 db, 30 db, 20 db, 
and 20 db, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz.  

In a May 1997 VA outpatient treatment record, the veteran was 
noted to have onychomycosis with tender, painful nail.  She 
was referred for further consultation at the VA podiatry 
clinic.

The veteran was seen at a VA podiatry clinic in May 1997.  It 
was noted that the veteran had a single deformed right second 
toe nail consistent with onychomycosis.  The veteran's second 
toe was noted to be "long" and the examiner felt that her 
shoes contributed to the pain.  There was no abscess or 
ulceration.  

In an August 1997 VA outpatient treatment record, the veteran 
complained of hearing problems.  There was a question of 
whether she had fluctuating hearing loss.  Examination was 
negative for any findings pertaining to the ears.  On the 
basis of the veteran's complaints of decreased hearing, it 
was requested that a repeat audiogram be conducted.

In a statement dated in September 1997, the veteran requested 
that her claim for service connection for bilateral hearing 
loss be amended to include interhemispheric processing 
problems.

A September 1997 VA audiological evaluation revealed that the 
veteran had normal hearing in both ears.  None of the pure 
tone threshold readings was higher than 20 db, when measured 
at the 5 frequencies reported above.  It was noted that the 
tests suggest possible interhemispheric processing problems. 

In a November 1997 VA outpatient treatment record, the 
veteran complained of decreased hearing in both ears but was 
unsure of which side was worse.  The examiner noted a normal 
VA audiogram.  Examination of the ears revealed that both 
ears were within normal limits.  The impression was 
subjective hearing loss with objective evidence of possible 
interhemispheric processing problems.  

The veteran was afforded a VA audiological examination in 
March 1998.  The examiner was provided with the claims folder 
prior to the examination.  The examiner was specifically 
requested to comment on whether possible interhemispheric 
processing problems noted on the VA audiological evaluation 
in September 1997, constituted a diagnosis of a disease 
process or whether it was just a clinical finding.  
Audiometric testing showed thresholds in the right ear of 35 
db, 25 db, 20 db, 20 db, and 20 db, at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz.  The left ear showed thresholds of 30 
db, 20 db, 20 db, 20 db, and 15 db at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz.  Speech recognition was 94 percent in 
both ears.  The veteran's hearing was found to be within 
normal limits, bilaterally.  The examiner further commented 
that the September 1997 VA audiological evaluation results 
reflected only a clinical finding and not a diagnosis of a 
disease process.   

II.  Service connection for bilateral hearing loss

Initially, the Board notes that the veteran's claim for 
service connection for bilateral hearing loss is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, we find that she has presented a claim which is not 
inherently implausible.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Furthermore, after reviewing the record, we 
are satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which might pertain to the issue 
on appeal.  No further assistance to the veteran is required 
to comply with the duty to assist her, as mandated by 
38 U.S.C.A. § 5107(a).

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  
38 U.S.C.A. §§  1110, 1131.  Organic diseases of the nervous 
system, such as sensorineural hearing loss, may also be 
granted service connection if they are manifest to a degree 
of 10 percent or more within the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing is a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

With regard to the veteran's claim for service connection for 
bilateral hearing loss, the Board has carefully considered 
the evidence of record.  The evidence reflects that during 
service, the veteran was exposed to loud noises and that upon 
discharge from service, the veteran was diagnosed with 
unilateral hearing loss.  A private audiometric evaluation in 
February 1997 shows current evidence of bilateral hearing 
loss.  That examination, however, was conducted by a self-
described "hearing specialist."  There was no indication 
whatsoever of the examiner's credentials or training.  It 
does not appear that testing was performed under medical 
supervision or the supervision of a qualified audiologist. 

In contrast, the VA examinations were conducted by 
audiologists.  We deem the results of VA testing to be 
inherently more reliable.  The two current VA audiological 
examinations and a current VA audiological evaluation provide 
conclusive evidence that the veteran is not suffering from 
hearing loss, as defined under VA regulation, in either ear.  
The findings consistently reveal hearing within normal 
limits.  Furthermore, the private audiometric evaluation did 
not relate the veteran's hearing loss to acoustic trauma in 
service.  Considering the totality of the evidence, the Board 
finds that the preponderance of the credible, medical 
evidence in this case is against the veteran's claim for 
service connection for bilateral hearing loss, and the appeal 
is denied.  

The Board further notes the veteran's request to amend her 
request for bilateral hearing loss to include 
interhemispheric processing problems.  It is initially noted 
that the September 1997 VA audiological evaluation revealed 
that tests only suggested a possibility of interhemispheric 
processing problems.  In addition, at the March 1998 VA 
audiological examination, the examiner was specifically 
requested to address this issue.  He stated that an 
interhemispheric processing problem was only indicative of a 
finding and not a disease process.  There is no medical 
evidence to suggest such is part of a hearing disorder, which 
may be accorded service connection at this time.  

III. The propriety of the noncompensable rating assigned 
onychomycosis of a toenail

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1, 4.2, 4.7, and 4.10.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A claim for an 
increased evaluation is well-grounded if the veteran asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  In this case, the veteran has asserted that her 
onychomycosis of a toe nail is worse than currently 
evaluated, and she has thus stated a well-grounded claim.

When a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Schedule for Rating Disabilities, the diagnosed condition 
will be evaluated by analogy to a closely-related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  In that respect, the veteran's 
service connected disability of onychomycosis of a toe nail 
is currently evaluated, by analogy, under Diagnostic Code 
7813 for dermatophytosis. Diagnostic Code 7813 is evaluated 
using the criteria for eczema under Diagnostic Code 7806, 
which provides a zero percent evaluation with slight, if any, 
exfoliation, exudation or itching, if on a non exposed 
surface or small area. A 10 percent evaluation applies if 
there is exfoliation, exudation or itching involving an 
exposed surface or extensive area. 38 C.F.R. § 4.118.

After a careful review of the evidence, the Board finds that 
the veteran's service-connected onychomycosis of a toe nail 
does not warrant a compensable rating.  Clinical findings 
reveal that the onychomycosis covers a small area (second 
right toenail) and is manifested by minimal subjective 
tenderness and pain, with no evidence of exfoliation, 
exudation or itching.  Accordingly, the criteria for a 
compensable rating have not been met and the veteran's claim 
for an increased rating is denied.


ORDER

1.  Service connection for bilateral hearing loss is denied.

2.  A compensable rating for onychomycosis of a toenail is 
denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

- 9 -


- 1 -


